           Case 5:18-cv-00126-gwc Document 11 Filed 12/05/19 Page 1 of 1




                     THE UNITED STATES DISTRICT COURT
                                 FOR THE
                           DISTRICT OF VERMONT


UNITED STATES OF AMERICA                                 )
And the STATE OF VERMONT                                 )
ex rel. Robert Hoffman,                                  )
                                                         )
              Relator/Plaintiff,                         )        Case No.: 5:18-cv-126-gwc
                                                         )
      v.                                                 )
                                                         )
UNIVERSITY OF VERMONT                                    )
MEDICAL CENTER INC., and                                 )
ONECARE VERMONT ACCOUNTABLE                              )
CARE ORGANIZATION, LLC, et al.                           )
                                                         )
              Defendants.                                )
>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>
        NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE
      RELATOR hereby files his Notice of Voluntary Dismissal Without Prejudice,

pursuant to F.R.Civ.Pro 41(a)(1)(A).

      Under the rule plaintiff has an absolute right to dismiss his claims without

prejudice so long as the defendant has not filed an Answer or Summary Judgment Motion.

Youssef v. Tishman Constr. Corp, et al, 744 F.3d (2nd Cir. 2014).

      In this proceeding, the seal on the complaint has only recently been lifted; the

complaint has not been served upon defendant; and therefore, no Answer has been filed.

      Plaintiff voluntarily dismisses his claims without prejudice.

DATED: 12/5/19       .                                        ROBERT HOFFMAN, RELATOR



                                                                  By: /s/Norman E. Watts
                                                                     Norman E. Watts, Esq.
                                                                     Watts Law Firm, PC
                                                                     Relator’s Attorney
                          Watts Law Firm, P.C. PO Box 270, Woodstock, VT 05091
                   Phone (802) 457-1020, Fax (802) 432-1074, Email: info@wattslawvt.com
                                                                                             1 of 1
